
	

113 SRES 471 ATS: Honoring former President George H.W. Bush on the occasion of his 90th birthday and Barbara Bush on the occasion of her 89th birthday and extending the best wishes of the Senate to former President Bush and Mrs. Bush.
U.S. Senate
2014-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 471
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Ms. Collins (for herself, Mr. King, Mr. Cornyn, Mr. Reid, Mr. McConnell, Mr. Leahy, Mr. Portman, Mr. Blunt, Mr. Rubio, Ms. Ayotte, Mr. Hatch, Mr. Chambliss, Mr. Thune, Mrs. Shaheen, Mr. Isakson, Mr. Toomey, Mr. Harkin, Mr. Boozman, Mr. Heller, Mr. Wicker, Mrs. Fischer, Mr. Alexander, Mr. Sessions, Mr. Coats, Mr. Corker, Mr. Coburn, Mr. Hoeven, Mr. Enzi, Mr. Grassley, Mr. Barrasso, Mr. Inhofe, Mr. Crapo, Mr. Risch, Mr. Burr, Mr. Lee, Mr. Cruz, Mr. Roberts, Mr. Flake, Mr. Vitter, Mr. Johanns, Mr. Franken, Mr. McCain, Mr. Paul, Mrs. Murray, Mr. Scott, Mr. Cochran, Mr. Shelby, Mr. Durbin, and Mr. Kirk) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring former President George H.W. Bush on the occasion of his 90th birthday and Barbara Bush on the occasion of her 89th  birthday and extending the best wishes of the Senate to former President Bush and Mrs. Bush.
	
	
		Whereas George Herbert Walker Bush was born in Milton, Massachusetts, on June 12, 1924;Whereas on his 18th birthday, George H.W. Bush enlisted in the Armed Forces of the United States;Whereas George H.W. Bush was the youngest pilot in the United States Navy when he received his
			 wings;Whereas George H.W. Bush flew 58 combat missions during World War II, including a mission over the
			 Pacific as a torpedo bomber pilot during which he was shot down by
			 Japanese antiaircraft fire and later rescued from the water by a United 
			 States submarine, the U.S.S. Finback;Whereas George H.W. Bush was awarded the Distinguished Flying Cross and three Air Medals for his
			 service during World War II;Whereas George H.W. Bush was honorably released from active duty in 1945, achieving the rank
			 of Lieutenant;Whereas in January 1945, George H.W. Bush married Barbara Pierce;Whereas George H.W. Bush graduated from Yale University, where he was captain of the baseball team
			 and excelled in academics;Whereas in 1966, George H.W. Bush was elected to the House of Representatives, where he served with
			 integrity for two terms;Whereas in 1970, President Richard Nixon appointed George H.W. Bush to be the United States
			 Ambassador to the United Nations, a post he held for two years after
			 confirmation by the Senate;Whereas in 1974, President Gerald R. Ford appointed George H.W. Bush as chief of the United States
			 Liaison Office in the People’s Republic of China, where his efforts helped
			 foster the development of positive relations between the United States and
			 the People’s Republic of China;Whereas from January 1976 to January 1977, George H.W. Bush served as the Director of Central
			 Intelligence, and the Central Intelligence Agency headquarters was later
			 designated the
			 George Bush Center for Intelligence in his honor;Whereas from 1981 to 1989, George H.W. Bush served as the 43rd Vice President of the United States;Whereas George H.W. Bush was elected the 41st President of the United States in 1988;Whereas George H.W. Bush directed the negotiation of and signed the Treaty on the
			 Reduction and Limitation of Strategic Offensive Arms, signed at Moscow
			 July 31, 1991 and entered into force December 5, 1994 (the Strategic Arms
			 Reduction Treaty of 1991 (START I)), which required the United States and
			 the Soviet Union to reduce their nuclear arsenals by 1/3;Whereas during his Presidency, George H.W. Bush signed into law the Americans with Disabilities Act
			 of 1990 (42 U.S.C. 12101 et seq.) and Public Law 101–549 (commonly known
			 as the Clean Air Act Amendments of 1990) (42 U.S.C. 7401 et seq.);Whereas since leaving office, George H.W. Bush has been an international ambassador of United
			 States goodwill and a strong supporter of the George Bush School of
			 Government and Public Service at Texas A&M University, which was named for the former President in 1997;Whereas George H.W. Bush was awarded the Presidential Medal of Freedom in 2011;Whereas, on June 8, 2014, former First Lady Barbara Bush, George H.W. Bush's wife of 69 years, who
			 has dedicated herself to promoting family literacy and improving
			 the lives of the people of the United States through learning,
			 celebrated her 89th birthday; andWhereas, on June 12, 2014, George H.W. Bush celebrates his 90th birthday: Now, therefore, be it
		
	
		That the Senate—(1)honors former President George H.W. Bush on the occasion of his 90th birthday; and(2)extends the congratulations and best wishes of the Senate to former President Bush and Barbara
			 Bush.
			
